Name: Commission Regulation (EC) No 1375/1999 of 25 June 1999 establishing a forecast balance and fixing the amount of aid for the supply to the Canary Islands of beef and veal sector products
 Type: Regulation
 Subject Matter: animal product;  regions of EU Member States;  means of agricultural production;  agricultural activity;  cooperation policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities26. 6. 1999 L 162/53 COMMISSION REGULATION (EC) No 1375/1999 of 25 June 1999 establishing a forecast balance and fixing the amount of aid for the supply to the Canary Islands of beef and veal sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (1), as last amended by Regulation (EC) No 2348/ 96 (2), and in particular Articles 3(4) and 4(4) thereof, Whereas, pursuant to Regulation (EEC) No 1601/92, the quantities of the forecast supply balances for the beef and veal sector should be determined for the period 1 July 1999 to 30 June 2000 for supplies to the Canary Islands of beef and veal and pure-bred breeding bovines; Whereas the quantities of the forecast supply balance for those products are fixed in Commission Regulation (EC) No 1319/98 (3), for the period 1 July 1998 to 30 June 1999; whereas, in order to continue to satisfy require- ments for beef and veal products, the abovementioned quantities should be fixed for the period 1 July 1999 to 30 June 2000; Whereas application of the criteria for fixing the amount of Community aid to the current market situation in the sector in question and, in particular, to the exchange rates and prices for those products in the European part of the Community and on the world market, gives rise to aid for the supply of the Canary Islands with beef and veal sector products at the amounts fixed in the Annex hereto; Whereas, in application of Regulation (EEC) No 1601/92, the supply arrangements will apply from 1 July; whereas the provisions of this Regulation should therefore apply immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Articles 2, 3 and 4 of Regulation (EEC) No 1601/92, the quantities of the forecast supply balance in the beef and veal sector benefiting, as appro- priate, from exemption from import duties for products from third countries or for Community aid for products from the Community market shall be as set out in Annex I hereto. Article 2 The amount of the aid granted to the products referred to in Annex I and coming from the Community market shall be as set out in Annexes II and III hereto. Article 3 This Regulation shall enter into force on 26 June 1999. It shall apply from 1 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27.6.1992, p. 13. (2) OJ L 320, 11.12.1996, p. 1. (3) OJ L 183, 26.6.1998, p. 22. EN Official Journal of the European Communities 26. 6. 1999L 162/54 ANNEX I Canary Islands: Forecast supply balance for beef and veal sector products from 1 July 1999 to 30 June 2000 CN code Description of goods Number (*) or quantity (in t) 0102 10 00 Pure-bred breeding bovines (1) 4 300 (*) 0201 Meat of bovine animals, fresh or chilled 19 000 0202 Meat of bovine animals, frozen 21 000 (1) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions. (*) Head. EN Official Journal of the European Communities26. 6. 1999 L 162/55 ANNEX II Amounts of the aid granted to the products referred to in Annex I and coming from the Community market (EUR/100 kg net) Product code Amount of aid 0201 10 00 9110 (1) 61,50 0201 10 00 9120 34,00 0201 10 00 9130 (1) 82,00 0201 10 00 9140 47,00 0201 20 20 9110 (1) 82,00 0201 20 20 9120 47,00 0201 20 30 9110 (1) 61,50 0201 20 30 9120 34,00 0201 20 50 9110 (1) 103,50 0201 20 50 9120 60,00 0201 20 50 9130 (1) 61,50 0201 20 50 9140 34,00 0201 20 90 9700 34,00 0201 30 00 9100 (2) (6) 148,50 0201 30 00 9120 (2) (6) 91,00 0201 30 00 9150 (6) 23,50 0201 30 00 9190 (6) 47,00 0202 10 00 9100 34,00 0202 10 00 9900 47,00 0202 20 10 9000 47,00 0202 20 30 9000 34,00 0202 20 50 9100 60,00 0202 20 50 9900 34,00 0202 20 90 9100 34,00 0202 30 90 9400 (6) 23,50 0202 30 90 9500 (6) 47,00 NB: The product codes and footnotes are defined in Commission Regula- tion (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. ANNEX III Amount of the aid which may be granted in the Canary Islands for pure-bred breeding bovines originating in the Community (EUR/head) CN code Description of goods Aid 0102 10 00 Pure-bred breeding bovines (1) 700 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.